Citation Nr: 1531679	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD with depression and alcohol abuse.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

B. Mullins, Counsel






INTRODUCTION

The Veteran had active service from June 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, denying the claim of entitlement to service connection for sleep apnea.  The case was subsequently transferred to the RO in Cheyenne, Wyoming.  

In a September 2008 VA Form 9, the Veteran requested a Board hearing.  However, in subsequent correspondence, also dated in September 2008, the Veteran withdrew his request for a Board hearing.  

This case was previously before the Board in July 2012.  At that time, the Board remanded the sleep apnea issue for additional development.  The Board subsequently denied the claim of entitlement to service connection for sleep apnea in a January 2014 decision.  

The issues of entitlement to an initial disability rating greater than 30 percent prior to December 30, 2009, and a disability rating greater than 70 percent as of December 30, 2009, for service-connected posttraumatic stress disorder (PTSD) with depression and alcohol abuse, as well as entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected PTSD with depression and alcohol abuse were remanded by the Board in the January 2014 decision.  These issues are still pending development by the Agency of Original Jurisdiction (AOJ), and as such, are not ready for appellate review at this time.  

As was noted in the July 2012 Board decision/remand and the January 2014 Board decision/remand, in May 2010 correspondence the Veteran raised the issue of entitlement to service connection for a spine disorder.  This issue has since been adjudicated by the RO in August 2014 and is not on appeal.  Also, in a December 2011 correspondence, the Veteran raised the issue of entitlement to an increased rating for his residuals of prostate cancer.  This issue has not yet been adjudicated by the AOJ.  Nonetheless, the Veteran's representative withdrew these issues in a May 2015 statement.  As such, further referral of these issues to the AOJ is not warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea, to include as secondary to his service-connected PTSD with depression and alcohol abuse.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claim was previously remanded in July 2012 so that he could be afforded a VA examination for his sleep apnea.  The examiner opined that although sleep apnea can contribute to symptoms of depression, there was no compelling evidence of aggravation of sleep apnea by the Veteran's PTSD with depression and alcohol.  

A VA psychiatric examination was also performed in July 2012.  The examiner explained that PTSD and sleep apnea are two distinct medical entities.  There was no overlap between these conditions and the Veteran's PTSD was stable.  However, his sleep apnea appeared to be unstable, particularly due to lack of adherence to CPAP and lack of any specific monitoring or follow-ups with investigations such as repeat polysomnography and blood gas analysis.  As such, the examiner concluded that there was no evidence to support any aggravation of sleep apnea due to PTSD.  The Veteran lacked absolute insight regarding PTSD and sleep apnea, and as such, "erroneously believes that both conditions are a part of one diagnosis, i.e., PTSD."  

Following the above examinations, the Veteran's claim was again denied by the Board in a January 2014 decision.  A JMR was subsequently granted by the Court in August 2014 for consideration of additional evidence.  Specifically, the Board was to consider the Veteran's statements that he was unable to wear his CPAP machine due to PTSD/claustrophobia, and whether this is evidence of the Veteran's PTSD having aggravated his sleep apnea.  A September 2013 vocational consultation report notes that the Veteran did report to his psychiatrist in January 2011 that he disliked using his CPAP machine due to claustrophobia.  

In light of the above, the Board finds that the Veteran should be scheduled for a new VA examination before an appropriate physician regarding the etiology of his sleep apnea.  The examiner is to opine as to whether it is at least as likely as not that the Veteran's sleep apnea was aggravated as a result of his service-connected PTSD with depression and substance abuse.  The examiner should also opine as to whether the Veteran's reports of being unable to use his CPAP machine due to claustrophobia is evidence of aggravation of sleep apnea secondary to his service-connected PTSD with depression and substance abuse.  

Finally, the Veteran has reported being told by a VA psychiatrist that his sleep apnea was "90% due to PTSD."  As noted by the Board in a prior decision, there is no evidence of such a statement of record.  As such, the Veteran should be asked to provide VA with a copy of any evidence or statement he may have in his possession supporting this allegation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any copy of evidence or statement substantiating his report that he was told by a VA psychiatrist that his sleep apnea was "90% due to PTSD," as VA presently has no record of any such statement.  Any evidence received from the Veteran must be associated with his electronic claims file.  

2.  The Veteran should be scheduled for an additional VA examination before an appropriate physician regarding the etiology of his sleep apnea.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD with depression and alcohol abuse caused, or aggravated, the Veteran's current sleep apnea.  This includes whether the Veteran's unwillingness to use his CPAP machine due to claustrophobia has aggravated his sleep apnea.  

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner should discuss in detail why this is the case.  

3.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




